Citation Nr: 1638806	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2014, the Board issued a decision which in part, denied entitlement to a rating in excess of 20 percent for diabetes mellitus.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, pursuant to a Joint Motion for Remand (JMR), the Court vacated and remanded the Board's decision as to this issue.

In August 2015, the Board remanded the appeal for further development pursuant to the instructions directed in the JMR.  After development was completed, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The evidence reflects that the Veteran may be unemployable due to his service-connected disabilities.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

Diabetes Mellitus Claim

The Veteran is currently assigned a rating of 20 percent for service-connected diabetes mellitus, but contends that his disability warrants a higher rating.  Under Diagnostic Code (DC) 7913, a 40 percent rating for diabetes mellitus is assigned when it requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913.  A 20 percent rating is assigned when the Veteran's diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  Thus, for the Veteran to fulfill the criteria for a higher rating, the evidence of record must show that his activities are regulated.  Specifically, there must be a restriction on occupational and recreational activities, and medical evidence is required to substantiate this.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

In the May 2015 JMR, the Court found that a remand was necessary because certain private medical records of the Veteran had not been obtained and associated with the file.  The Court then advised that upon obtaining any new evidence, the Board should determine whether a new VA examination was necessary to evaluate the severity of the Veteran's diabetes.

Pursuant to the Board's remand instructions, a VA examination was conducted in November 2015.  The examiner found that regulation of activities was not required as part of medical management of the Veteran's diabetes mellitus, however no additional rationale or explanation was provided.  The examiner also did not answer whether there was an official diagnosis of diabetes mellitus, type II.  The examination also took place before the Veteran's private medical records were associated with the file in December 2015, so the examiner did not have an opportunity to review those records before examining the Veteran.

Of particular importance in the private medical records associated with the file after the November 2015 VA examination, are records from Dr. Polimeni.  A July 2011  Accu-Chek certification of medical necessity shows that the Veteran meets the prerequisites for insulin pump therapy because his day to day fluctuations in work schedule, mealtimes, and/or activity level, confound the degree of regimentation required for self-managing glycemia with multiple daily injections.  A subsequent physician's written order from March 2013 documents that the Veteran does not have day to day schedule variations such as meal times, work schedules, or any activity level which would confound the degree or regimentation required to self-manage glycemia.  Both private and VA medical records also indicate that the Veteran has consistently used an insulin pump to maintain his diabetes.

Based upon the remand instructions issued in the May 2015 JMR which highlight the importance of the Veteran's private medical records, as well as the clear instructions from the Board to schedule the Veteran for an examination after the records were obtained, it is evident that a remand is necessary to fully comply with the Board's August 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).

TDIU Claim  

The Veteran had originally filed a claim for TDIU, which was found moot in an August 2013 rating decision because the Veteran's overall combined evaluation was evaluated at the time as 100 percent disabling.  The Veteran was advised that if his combined evaluation became less than 100 percent disabling, he could resubmit his claim for TDIU.  According to the most recent October 2014 rating decision, the Veteran currently has a combined evaluation of 70 percent since January 2015.  In light of this finding, the issue of entitlement to TDIU has been raised by the record and should be adjudicated by the AOJ in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any private or VA medical records pertaining to the Veteran's diabetes mellitus that have not yet been associated with the claims file;

2. After obtaining any outstanding records, the entire claims file should be provided to an appropriate VA examiner to review the file before examining the Veteran.  A notation that this review has taken place should be included.  The examiner should then examine the Veteran to determine the current severity of his diabetes.  

The examiner should conduct all relevant tests and studies, and record and measure the nature of any current complaints related to the Veteran's diabetes.  Specifically, the examiner is asked to provide an opinion as to whether regulation of activities is required as part of the medical management of the Veteran's diabetes mellitus.  The examiner should provide a rationale for the opinion supported by medical evidence, explaining why or why not regulation is required.  The examiner should note that regulation involves the restriction of occupational and recreational activities due to the Veteran's diabetes.

The examiner is asked to take note of a July 2011 Accu-Chek certificate of medical necessity record and a March 2013 physician's order that address the day to day schedule variations that may confound the degree to which the Veteran can manage his glycemia.  The opinion addressing the issue of regulation of activities must include an explanation of these documents.

3. Send the Veteran a notification letter informing him of the factors relevant to establishing an entitlement to TDIU claim.  Enclose with the letter, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4. Adjudicate the issues.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




